DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 1, set forth in the Office Action mailed 01/29/21, is hereby withdrawn due to amendments made by the Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (WO 2016/178054; “Bailey”; reference of record) in view of Liu et al. (US 2010/0172063; “Liu”; reference of record).
Regarding claim 1, Bailey teaches a method of operating a power distribution system (Figure 2) including a power converter (116) having a maximum power demand threshold (Nominal Full Load Rating; Para. [0033]. Also see maximum power rating in Abstract), comprising:

upon identification of the high power transient demand, raising a maximum current for the respective solid state switching element associated with the high power transient demand (The controller adjusts power supply according to power demands. Para. [0033]);
receiving, in a controller module (124), a set of present power demands (Para. [0032] from the set of solid state switching elements (130);
summating (With controller 124. Para. [0032]) the set of present power demands in the controller module;
comparing (The summed power demand is compared to the nominal full load rating. Para. [0033]) the summated set of present power demands with the maximum power demand threshold; and
when the summated set of present power demands exceeds the maximum power demand threshold, limiting a maximum current for at least a subset of solid state switching elements (The controller adjusts the switches 130 according to the comparison. Para. [0033] and Abstract);
wherein the set of solid state switching elements (130) are connected downstream of the power converter (116); and
wherein the limiting limits the total power supplied by the power converter to less than or equal to the maximum power demand threshold (Switches are controlled to avoid exceeding a maximum power rating. Abstract and para. [0033]).

Liu teaches limiting a current through a solid state switching element to a level below which the solid state switching element trips in order to avoid nuisance trips of the solid state switching element. Para. [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the current that passes through the solid state switching elements of Bailey to a level at which the solid state switching elements will trip because such a modification would provide the benefit of avoiding nuisance trips in the solid state switching elements of Bailey.
As for claims 3-5 and 8-10, Bailey prioritizing the set of solid state switching elements (Para. [0032]);
Wherein limiting the maximum current for the at least a subset of the solid state switching elements (130) occurs in accordance with the prioritizing the solid state switching elements (Para. [0032]);
wherein the prioritizing includes prioritizing the set of solid state switching elements (130) based on an electrical load (132) connected with the respective set of solid state switching elements (Para. [0032]);
wherein, when the summated set of present power demands exceeds the maximum power demand threshold, limiting the maximum current for at least another subset of the solid state switching elements (Power limiting is discussed in detail in para. [0033]);

wherein limiting the maximum current for the subset of solid state switching elements prevents tripping of the subset of solid state switching elements (Tripping is prevented by avoiding overloading. Para. [0033]).
As for claim 12, Bailey teaches a power distribution system (Figure 2), comprising:
a power converter (116) adapted to receive a power supply (from 112) and convert the power supply to a power output (to 118);
a set of solid state switching elements (130) connected with the power output;
a set of sensors (Para. [0030]) adapted to sense a power demand at the set of solid state switching elements; and
a controller module (124) communicatively connected with the set of sensors and the set of solid state switching elements;
wherein the controller module is adapted to identify a high power transient demand in a set of solid state switching elements (Discussion of transient high power demands being identified is found in para. [0033] and abstract), and upon identification of the high power transient demand, raise a maximum current for the respective solid state switching element associated with the high power transient demand (The controller adjusts power supply according to power demands. Para. [0033]), obtain the set of sensed power demands, summate the set of sensed power demands, compare 
Bailey fails to teach wherein the maximum current for a solid state switching element is a current level at which the solid state switching element trips.
Liu teaches limiting a current through a solid state switching element to a level below which the solid state switching element trips in order to avoid nuisance trips of the solid state switching element. Para. [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the current that passes through the solid state switching elements of Bailey to a level at which the solid state switching elements will trip because such a modification would provide the benefit of avoiding nuisance trips in the solid state switching elements of Bailey.
As for claims 13-15 and 17, Bailey teaches wherein the set of sensors are current sensors (Para. [0031]);
wherein the power demand threshold is a current demand threshold (Para. [0031]);
wherein the set of solid state switching elements include a respective set of maximum current thresholds (Para. [0031], [0033]);

Regarding claim 18, Bailey teaches a method of operating a power distribution system (Figure 2), comprising: 
identifying a high power transient demand in a set of solid state switching elements (Discussion of transient high power demands being identified is found in para. [0033] and abstract);
upon identification of the high power transient demand, dynamically raising a maximum current for the respective solid state switching element associated with the high power transient demand (The controller adjusts power supply according to power demands. Para. [0033]);
receiving, in a controller module (124), a set of power demands from a set of power sensors (Para. [0031]) associated with a respective set of controllably switchable elements (130);
comparing (Compare to a nominal full load rating) the set of power demands with a maximum power demand criteria; and
when the power demands exceed the maximum power demand criteria, controllably limiting, by the controller module, at least a subset of switchable elements such that a maximum delivered power from a power converter remains less than the maximum power demand criteria (Para. [0033] and Abstract).
Bailey fails to teach wherein the maximum current for a solid state switching element is a current level at which the solid state switching element trips.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the current that passes through the solid state switching elements of Bailey to a level at which the solid state switching elements will trip because such a modification would provide the benefit of avoiding nuisance trips in the solid state switching elements of Bailey.
As for claims 19-20, Bailey teaches wherein the set of controllably switchable elements (130) define a respective set of maximum current thresholds (Para. [0031]), and wherein controllably limiting includes altering at least a subset of maximum current thresholds in a corresponding subset of switchable elements (Para. [0033]);
wherein the maximum power demand criteria includes at least one of an average power, a temporal power demand, a summation of the set of power demands from a set of power sensors, or an individual threshold value for a respective switchable element (Para. [0033]).


Response to Arguments
Applicant's arguments filed 04/24/21 have been fully considered but they are not persuasive.
Regarding Applicant’s comments directed to the rejection of claims 1, 3-5, 8-10, 12-15, and 17-20 under 35 U.S.C. 103 as being unpatentable over Bailey in view of Liu, Applicant argues:
Argument #1: The Applicant argues the combination of Bailey and Liu would render Liu “unsatisfactory for its intended purpose” and “would frustrate the principle of operation of Liu.” See page 8 of Applicant’s remarks.
Response to Argument #1: This argument is not persuasive because Liu is not the invention being modified in the rejection. Liu is used as a secondary reference to modify the primary reference to Bailey. Using a portion of Liu to modify Bailey neither renders Liu unsatisfactory for its intended purpose nor does the modification affect the principle of operation of Liu.
Argument #2: The Applicant argues that Liu teaches away from the present claim language. See bottom of page 8 and top of page 9 of Applicant’s remarks.
Response to Argument #2: Liu is cited in the above rejection because this reference teaches limiting a current through a solid state switching element to a level below which the solid state switching element trips. Liu explains in para. [0003] that this is done for the purpose of avoiding nuisance trips of the solid state switching element. Therefore, Liu does not teach away from the limitation missing from Bailey, i.e. wherein the maximum current for a solid state switching element is a current level at which the solid state switching element trips.
Argument #3: In the middle of page 9 of the Applicant’s remarks, the Applicant states the Liu fails to teach a variety of claim limitations, including “raising a maximum current.” 
Response to Argument #3: Liu is only being cited in the rejection to teach the limitation: wherein the maximum current for a solid state switching element is a current level at which the solid state switching element trips. The remaining claim limitations are taught by Bailey, as described above in the rejection of claim 1. Failing to teach all the limitations of claim 1 does not preclude Liu from being a valid secondary reference to modify Bailey with the additional capability of limiting the current that passes through the solid state switching elements of Bailey to a level at which the solid state switching elements will trip.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 30, 2021